Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 08/15/2022. 
Claims 1 and 3-12 are currently pending.
The objection of claim 1 is withdrawn in view of the above amendment.
The previous Non-Final Office action mailed 05/13/2022 set forth 103 rejections over and based on Zyhowski et al. (US 2014/0260252) in view of either Hasegawa et al. (JP 2016-033348 A, utilizing US 2017/0146271 as an English language equivalent) or Masaki et al. (US 2016/0377326, hereinafter Masaki).  Upon careful consideration of the claims as amended (the narrowing of the acid scavenger species and further limitation the heat transport device is a cooling water chiller), the Hasegawa et al. reference is removed from the present grounds of rejection.  However, the rejection over the combination of Zyhowski et al. and Masaki et al. as set forth in the previous Non-Final Office action is maintained and has been revised below to reflect the changes in claim scope made by Applicant’s present claim amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al. (US 2014/0260252) in view of Masaki et al. (US 2016/0377326).
As to claim 1, Zyhowski et al. teach stabilized HFO and/or HFCO compositions for use in heat transfer applications/systems that circulate within the system (abstract, para. 0013, and claim 1).  Zyhowski et al. teach a stabilizer is provided with a device, such as an oxygen-removing sorbent as an integral system component of the system (para. 0041-0046 and 0049), which describe the presence of a stabilizer container along the system’s circulation route.  Zyhowski et al. teach the stabilizer/sorbent may be placed in a container along the refrigerant liquid line of a refrigerant system (para. 0045).  Alternatively, Zyhowski et al. teach it is beneficial to provide the stabilizer in locations of the system where the ability to absorb and remove oxygen is the highest, e.g., where liquid working fluid passes during circulation with in the heat transfer system (para. 0049).  Both teachings of para. 0045 and 0049 indicate the refrigerant/working fluid is in a liquid phase as it flows through the stabilizer container.  Note, the sorbent’s ability to absorb and remove oxygen means it functions as an antioxidant.  See also para. 0036-0037 describing the oxygen-removing function refers to the capability of the material to react with elemental oxygen to remove it from the circulating working fluid, i.e., an antioxidant function.  See also para. 0049 teaching the stabilizer is also capable of reacting with any liberated chloride and fluoride ion, meaning the sorbent also functions an acid scavenger.  Zyhowski et al. teach several examples of the stabilizer include “vitamin C”, aka ascorbic acid or (2R)-2-[(1S)-1,2-dihydroxyethyl]-3,4-dihydroxy-2H-furan-5-one in IUPAC terminology, and “hydroquinone”, aka benzene-1,4-diol in IUPAC terminology, (para. 0037-0038) which read on the claimed selection of the stabilizer being a polyhydric alcohol.  The claimed term polyhydric alcohol is interpreted as any compound having at least two hydroxyl groups, i.e., a polyhydroxy compound, which both ascorbic acid and hydroquinone qualify as.  Note, little patentable weight is given to the claimed stabilizer being for a particular purpose, e.g., antioxidant or acid scavenger, since the prior art teaches same chemical compounds as those claimed for the mere purpose a stabilizing the working fluid.  Zyhowski et al. teach the preferred system is an organic Rankine cycle, which comprise a pump, a boiler/evaporator, a compressor, and a condenser along their working fluid circuit (para. 0054 and claim 12) and further teaches the compositions of the invention may be used in heat pump or refrigerant systems that contain a compressor, e.g., a centrifugal compressor, an expansion device, and heat exchangers, i.e., a condenser and boiler/evaporator (para. 0065).  Zyhowski et al. further teach isomers of HCFO-1233zd are preferred refrigerants in view of their low GWP and ODP (para. 0011 and 0034). 
Although Zyhowski et al. teach providing the stabilized compositions (and therefore the stabilizer/sorbent container structure) to heat pumps and refrigerant systems that contain a condenser, expansion mechanism, and evaporator (para. 0065), the teachings of the reference are not articulate enough on their own to establish a prima facie case of anticipation that the stabilizer container is located in the circulation route between an expansion mechanism/device and an evaporator and the refrigerant/working fluid flowing through the stabilizer container in this configuration includes a liquid phase as instantly claimed.  Although Zyhowski et al. teach the system corresponds to a heat transport device of a heat pump or refrigerant system as described above, the reference fails to teach the heat transport device is a cooling water chiller. 
However, Masaki et al. teach a chiller system that produces refrigeration that includes compressing a refrigerant composition including R1233zd (abstract) where the chiller system 10 includes a compressor 22, a condenser 24, an expansion valve 26, and an evaporated 28 connected together to form a loop refrigeration cycle (para. 0022 and Fig. 1).  Masaki et al. describe the refrigerant condenses (i.e., changes from a gas phase to a liquid phase) in the condenser, the refrigerant exiting the condenser is expanded by an expansion valve and is sent to an evaporator, and the refrigerant is heated/evaporated (i.e., changes from a liquid phase to a gas phase) in the evaporator (para. 0005).  Masaki et al. further teach and depict the chiller system (both of their invention and in general) typically utilize cooling water and chilling water as media to transfer heat within heat exchangers that condense and evaporate the refrigerant, respectively (para. 0022, 0033, and Fig. 1); in a method of producing refrigeration heat is transferred from the refrigerant to the medium, e.g., water, in the condenser and heat is transferred from the medium, e.g., water, to the refrigerant in the evaporator, which chills the medium/water (para. 0033 and Fig. 1).  In other words, Masaki et al. is a cited reference of record that teach heat pump or refrigerant contain the refrigerant/working fluid in the liquid phase as it flows between the condenser and the evaporator (and the expansion device/mechanism in between the condenser and the evaporator) and these systems correspond to what a person of ordinary skill in the art would deem cooling water chillers because water is a common typical liquid media used for heat transfer of the refrigerant at the condenser and evaporator within these systems.  
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations of 1) the stabilizer container being located in the circulation route between an expansion mechanism/device and an evaporator and the refrigerant/working fluid flowing through the stabilizer container includes a liquid phase and 2) the heat transport device being or corresponding to a cooling water chiller while practicing the heat pump or refrigerant system embodiments of Zyhowski et al.’s invention since Masaki et al. is a cited reference of record that teaches heat pump or refrigerant systems contain the refrigerant/working fluid in the liquid phase as it flows between the condenser and the evaporator and correspond to a cooling water chiller because water is the typical liquid media used for heat transfer of the refrigerant that cools the refrigerant at condenser and is chilled by the refrigerant at the evaporator within these systems.  As described above, Zyhowski et al. teach the stabilizer container is advantageously placed in a location of the system where the refrigerant is present as a liquid.  In heat pump or refrigerant system embodiments, this merely leaves two relative locations in the cycle where the refrigerant is present as a liquid: 1) after the condenser and before the expansion mechanism/device, and/or 2) after the expansion mechanism/device and before the evaporator; the second case reads on the claimed placement of the stabilizer container and liquid phase of the refrigerant as it passes or flows through the stabilizer container. 
The remaining claim limitations are optional (the alkylcatechol, alkoxyphenol, benzoquinone, phenothiazine, phthalate antioxidant genus/species are recited in the alternative from the acid scavenger genus/species met by the polyhydric alcohol species of Zyhowski et al.).
As to claim 3, Zyhowski et al. teach the stabilizer container is composed of a drier/dryer (the sorbent is placed in the same container that contains a desiccant, such as can be found in a typical refrigeration, air-conditioning, or heat pump system, e.g., in a receiver-dryer vessel in the refrigerant liquid line of the refrigerant system, para. 0045). 
As to claim 4, Zyhowski et al. teach the refrigerant comprises 1-chloro-3,3,3-trifluoropropene (isomers of HCFO-1233zd are preferred refrigerants, as described above). 
As to claim 6, the combination of Zyhowski et al. in view of Masaki reads on the claimed limitation that the device further comprises a bearing supporting an axis of a motor driving a compressor part for compressing the refrigerant in a compressor where the bearing is a magnetic bearing: 
Zyhowski et al. teaches the refrigerant comprises 1233zd, and the system comprises a compressor, as described above, but fails to teach the device/system further comprises a bearing supporting an axis of a motor driving a compressor part for compressing the refrigerant in a compressor where the bearing is a magnetic bearing.  
However, Masaki et al. teach a refrigeration/chilling system containing R1233zd where the refrigerant is compressed in a compressor having a magnetic bearing (abstract).  The bearings support the motor’s shaft (Fig. 2 and para. 0023).  The magnetic bearings alleviate the need for lubricating oil for the compressor shaft since it offers a non-contact rotor support system with extremely low friction and wear while conventional bearings, e.g., roller bearings and fluid-film bearings, physically interface with the shaft and require some form of lubrication (para. 0013-0014).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide magnetic bearings as taught by Masaki et al. to the compressor of Zyhowski et al. in order to provide a low friction/wear design for the compressor shaft as well as alleviate the need for conventional shaft support systems that require additional structure and maintenance.
As to claim 7, Zyhowski et al. teach the device further comprises a turbo compressor disposed in the circulation route (the heat pump or refrigerant system comprises a compressor, e.g., a centrifugal compressor, para. 0065).  Centrifugal compressor is another term for a turbo compressor).  The combination of Zyhowski et al. in view of Masaki et al. reads on the claimed limitation(s) because Masaki teaches chiller systems often utilize a centrifugal compressor which are also known as a turbo compressor (para. 0004, 0005, and 0022-0024, and Fig. 1 to 2).
As to claim 9, Zyhowski et al. teach a heat transport method comprising circulating the refrigerant in the circulation route of the heat transport device (para. 0019-0021, 0027, 0044-0046, 0065, and claims 1 and 12).
As to claim 10, Zyhowski et al. teach the stabilizer container contains the acid scavenger (a polyhydric alcohol), as described above. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al. (US 2014/0260252) in view of Masaki et al. (US 2016/0377326) as applied to claims 1, 3, 4, 6, 7, 9, and 10 above, and further in view of Matsumoto (utilizing US 2017/00335230 as an English language equivalent).
The disclosure of Zyhowski et al. in view of Masaki et al. is relied upon as set forth above.
Zyhowski et al. teach the circulation route comprises a refrigerant oil in addition to the refrigerant (lubricant oil, para. 0065; see also para. 0046-0047), but it silent to the amount of the refrigerant oil present with the refrigerant. 
However, Matsumoto teaches lubricating oil composition for a refrigerator (abstract) where a circulation route comprises a refrigerant oil in addition to a refrigerant where the refrigerant oil is contained in an amount overlapping the claimed range of 5 parts by weight or less per 100 parts by weight of the refrigerant (99/1 to 10/90 in terms of mass ratio of refrigerant/lubricating oil composition; see para. 0133 and 0134) in order to provide a lubricating oil composition for a refrigerator that is excellent in thermal stability and is capable of suppressing the formation of sludge, even in the use thereof in combination with a refrigerant that contains an unsaturated refrigerant such as a HFO or optionally chlorinated HFO (para. 0006-0016). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a refrigerant oil or lubricating oil in an amount overlapping the claimed range of 5 parts by weight or less of the refrigerant oil per 100 parts by weight of the refrigerant as taught by Matsumoto as the lubricant oil of Zyhowski et al. in order to provide a refrigerant composition for a refrigerator that is excellent in thermal stability and is capable of suppressing the formation of sludge, even in the use thereof in combination with a refrigerant that contains an unsaturated refrigerant such as a HFO or optionally chlorinated HFO. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al. (US 2014/0260252) in view of Masaki et al. (US 2016/0377326) as applied to claims 1, 3, 4, 6, 7, 9, and 10 above, and further in view of Miyoshi et al. (US 2018/0135893).
The disclosure of Zyhowski et al. in view of Masaki et al. is relied upon as set forth above.
Zyhowski et al. and Masaki et al. teach the refrigerant comprises 1233zd, and the system comprises a centrifugal compressor/turbo compressor, as described above.
Zyhowski et al. and Masaki et al. fail to teach the heat transport device is configured to be operated at 3.0 MPa or less. 
However, Miyoshi et al. teach a refrigeration apparatus comprising a turbo compressor (abstract) where R1233zd is operated at a maximum pressure less than 0.2 MPaG (para. 0035). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed operating pressure of 3.0 MPa or less from providing the teachings of Miyoshi et al. to Zyhowski et al. in view of Masaki et al. since all the references are drawn to refrigerant cycles containing 1233zd and Miyoshi et al. merely clarifies a typical maximum operating pressure of the R1233zd refrigerant in a refrigerant cycle. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zyhowski et al. (US 2014/0260252) in view of Masaki et al. (US 2016/0377326) as applied to claims 1, 3, 4, 6, 7, 9, and 10 above, and further in view of Tsuchiya et al. (US 9,303,198).
The disclosure of Zyhowski et al. in view of Masaki et al. is relied upon as set forth above. 
Zyhowski et al. teach the stabilizer container contains components reading on the claimed acid scavenger (a polyhydric alcohol, e.g., vitamin C/ascorbic acid or hydroquinone), as described above.  Zyhowski et al. further teach the stabilizer includes an oxygen-removing sorbent, where embodiments thereof include the oxygen-removing sorbent include an organic antioxidant with “non-limiting examples” thereof (para. 0036-0037). 
Zyhowski et al. and Masaki et al. fail to teach the stabilizer contains (in addition to the acid scavenger as claimed) the “antioxidant” as claimed, i.e., an antioxidant of at least one member selected from the group consisting of alkylcatechols, alkoxyphenols, benzoquinones, phenothiazoles, and phthalates.
However, Tsuchiya et al. teach each of alkylcatechols, alkoxyphenols, benzoquinones, phenothiazoles, and phthalates are useful stabilizers for stabilizing refrigerant compositions (abstract).  Tsuchiya et al. teach inclusion of at least one of the species imparts stability against oxygen, i.e., functions as an antioxidant, to the refrigerant (col. 4 line 66 to col. 5 line 4) and has an extremely high stabilization antioxidation effect as compared to prior art stabilizers (col. 7 lines 8-11).
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide at least one of the alkylcatechols, alkoxyphenols, benzoquinones, phenothiazoles, and phthalates as taught by Tsuchiya et al. as additional organic antioxidant(s) with the stabilizer of Zyhowski et al. (and the stabilizer container and its placement of Zyhowski et al. in view of Masaki et al.) in order to improve the antioxidation effect of the stabilizer/oxygen-removing sorbent for stabilizing a refrigerant composition.  
Combining Tsuchiya et al.’s stabilizer with Zyhowski et al.’s stabilizer (and the stabilizer container and its placement of Zyhowski et al. in view of Masaki et al.) reads on the limitations of claim 12 that the stabilizer container contains both the acid scavenger and the antioxidant as well as claim 11 that the stabilizer contains, i.e., comprises, the antioxidant.  A full substitution of Tsuchiya et al.’s stabilizer as the organic antioxidant/stabilizer of Zyhowski et al. reads on the limitations of claim 11 that the stabilizer contains, i.e., comprises, the antioxidant.  Further note that the combination of references constitute an art recognized suitability for an intended purpose that the alkylcatechols, alkoxyphenols, benzoquinones, phenothiazoles, and phthalates recognized in the art as suitable as antioxidants for stabilizing refrigerant compositions.  Although the limitations in independent claim 1 to the alkylcatechol, alkoxyphenol, benzoquinone, phenothiazine, phthalate antioxidant genus/species are optional because they are recited in the alternative from the acid scavenger genus/species met by the polyhydric alcohol species of Zyhowski et al., this present ground(s) of rejection of claims 11 and 12 relying on Tsuchiya et al. also alternatively meet the antioxidant species limitation(s) of claim 1. 
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
Regarding the 103 rejection over Zyhowski et al. (US 2014/0260252) in view of Masaki et al. (US 2016/0377326) Applicant argues the temperature of water circulating from outside would generally be around 30°C and would be limited to a temperature of no more than about 40°C in a cooling water chiller as recited in claim 1 and Zyhowski et al. does not suggest a cooling water chiller because of the reference’s disclosure that an ideal location for the sorbent may be a compressor discharge line at a high/higher temperature range.  Applicant further argues the Zyhowski et al. does not teach the stabilizer species as amended.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the temperature of water circulating from outside would generally be around 30°C and would be limited to a temperature of no more than about 40°C in a cooling water chiller as recited in claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For purposes of claim interpretation, the term “cooling” in “cooling water chiller” is quite broad and does not require any specific temperature value or range as implied in Applicant’s arguments.  At best the term “cooling water chiller” merely requires liquid water is cooled/chilled to some degree, however small, somewhere in the device at any temperature water is present as a liquid.  Furthermore, the original disclosure is wholly silent to any disclosure of a “temperature” or degree value “°” of the water in the heat transport device that would define or further limit the term “cooling” in any aspect. 
In response to Applicant's arguments against the individual Zyhowski et al. reference, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Zyhowski et al. teach stabilized HFO and/or HFCO compositions for use in heat transfer applications/systems that circulate within the system (abstract, para. 0013, and claim 1) where the preferred system is an organic Rankine cycle, which comprise a pump, a boiler/evaporator, a compressor, and a condenser along their working fluid circuit (para. 0054 and claim 12) and the compositions of the invention may be used in heat pump or refrigerant systems that contain a compressor, e.g., a centrifugal compressor, an expansion device, and heat exchangers, i.e., a condenser and boiler/evaporator (para. 0065).  Zyhowski et al. teach a stabilizer is provided with a device, such as an oxygen-removing sorbent as an integral system component of the system (para. 0041-0046 and 0049), which describe the presence of a stabilizer container along the system’s circulation route, and the stabilizer/sorbent may be placed in a container along the refrigerant liquid line of a refrigerant system (para. 0045).  Alternatively, Zyhowski et al. teach it is beneficial to provide the stabilizer in locations of the system where the ability to absorb and remove oxygen is the highest, e.g., where liquid working fluid passes during circulation with in the heat transfer system (para. 0049).  Both teachings of para. 0045 and 0049 indicate the refrigerant/working fluid is in a liquid phase as it flows through the stabilizer container.  
Although Zyhowski et al. fail to teach the stabilizer container is located in the circulation route specifically between an expansion mechanism/device and an evaporator and the refrigerant/working fluid flowing through the stabilizer container in this configuration includes a liquid phase and the heat transport device is a cooling water chiller as claimed, these limitations are remedied and rendered obvious by the cited teachings of Masaki et al.: Masaki et al. teach a chiller system that produces refrigeration that includes compressing a refrigerant composition including R1233zd (abstract) where the chiller system 10 includes a compressor 22, a condenser 24, an expansion valve 26, and an evaporated 28 connected together to form a loop refrigeration cycle (para. 0022 and Fig. 1).  Masaki et al. describe the refrigerant condenses (i.e., changes from a gas phase to a liquid phase) in the condenser, the refrigerant exiting the condenser is expanded by an expansion valve and is sent to an evaporator, and the refrigerant is heated/evaporated (i.e., changes from a liquid phase to a gas phase) in the evaporator (para. 0005).  Masaki et al. further teach and depict the chiller system (both of their invention and in general) typically utilize cooling water and chilling water as media to transfer heat within heat exchangers that condense and evaporate the refrigerant, respectively (para. 0022, 0033, and Fig. 1).  In other words, Masaki et al. is a cited reference of record that teach heat pump or refrigerant contain the refrigerant/working fluid in the liquid phase as it flows between the condenser and the evaporator (and the expansion device/mechanism in between the condenser and the evaporator) and these systems correspond to what a person of ordinary skill in the art would deem cooling water chillers because water is a common typical liquid media used for heat transfer of the refrigerant at the condenser and evaporator within these systems.  
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations of 1) the stabilizer container being located in the circulation route between an expansion mechanism/device and an evaporator and the refrigerant/working fluid flowing through the stabilizer container includes a liquid phase and 2) the heat transport device being or corresponding to a cooling water chiller while practicing the heat pump or refrigerant system embodiments of Zyhowski et al.’s invention since Masaki et al. is a cited reference of record that teaches heat pump or refrigerant systems contain the refrigerant/working fluid in the liquid phase as it flows between the condenser and the evaporator and correspond to a cooling water chiller because water is the typical liquid media used for heat transfer of the refrigerant that cools the refrigerant at condenser and is chilled by the refrigerant at the evaporator within these systems.  
To summarize, Zyhowski et al. teach the stabilizer container is advantageously placed in a location of the system where the refrigerant is present as a liquid and, further relying on the detailed phase change descriptions of the refrigerant at each point/operation within a heat pump or refrigerant system taught in Masaki et al., this merely leaves two relative locations in the cycle where the refrigerant is present as a liquid: 1) after the condenser and before the expansion mechanism/device, and/or 2) after the expansion mechanism/device and before the evaporator; the second case reads on the claimed placement of the stabilizer container and liquid phase of the refrigerant as it passes or flows through the stabilizer container.
Applicant’s concern that Zyhowski et al. teach an ideal location for the sorbent may be a compressor discharge line which is at higher temperature than either the liquid line or suction line is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Zyhowski et al. teach alternative locations for the sorbent/stabilizer other than merely the compressor discharge line that, in combination with the cited teachings and facts of Masaki et al., read on the claimed stabilizer container placement and liquid phase therein for the reasons described above.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). 
As to Applicant’s additional argument Zyhowski et al. fail to teach the acid scavenger and/or antioxidant stabilizer species as amended, upon careful review of the reference Zyhowski et al. teach several examples of the stabilizer include “vitamin C”, aka ascorbic acid or (2R)-2-[(1S)-1,2-dihydroxyethyl]-3,4-dihydroxy-2H-furan-5-one in IUPAC terminology, and “hydroquinone”, aka benzene-1,4-diol in IUPAC terminology, (para. 0037-0038) which read on the claimed selection of the stabilizer being a polyhydric alcohol.  The claimed term polyhydric alcohol is interpreted as any compound having at least two hydroxyl groups, i.e., a polyhydroxy compound, which both ascorbic acid and hydroquinone qualify as.  
	Based on the foregoing, the claims fail to patentably distinguish over the references of record.
Prior Art Cited But Not Applied
The following prior art is considered pertinent to Applicant's disclosure:  
Zyhowski et al. (US 2014/0260252) further teach epoxides as suitable stabilizers or scavengers that can be provided (para. 0038).  
Tsuchiya et al. (US 9,303,198) further teach the addition of amines, e.g., phenyl-α-naphthylamine, alkyl epoxides, e.g., 1,2-butylene oxide, and alkenyl tolyls, e.g., p-isopropenyltoluene, as thermal stabilizers for refrigerant compositions (col. 7 lines 41-61). 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 14, 2022